Citation Nr: 1742199	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right eye pterygium, rated as noncompensable prior to October 26, 2012, and as 10 percent disabling thereafter, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from January 1974 to January 1977.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from 
a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2016, the Board remanded this matter for further development.  It is now back before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There appear to be outstanding relevant VA treatment records that need to be associated with the claims file.  In a statement dated in April 2017, the Veteran indicated that all treatment for his eye condition since 2012 has been at the Pensacola VA Joint Ambulatory Care Center (JACC).  He noted that he visited the Pensacola VA JACC on a yearly basis.  He indicated that an appointment should be scheduled soon, as the appointments were generally in May or June.  The Veteran requested that the VA obtain his medical records from the Pensacola VA JACC.  

The claims file contains treatment records from the Pensacola VA JACC dated through May 11, 2016.  Although a Report of General Information dated June 6, 2017, certified that all CAPRI records had been updated, this certification does not cover the remainder of the month of June.  In light of the foregoing, updated treatment records from the Pensacola VA JACC should be associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.   Obtain any relevant VA treatment records from 
	the Pensacola VA JACC dated from May 2016 to 
	the present.  If VA attempts to obtain any outstanding 
	records which are unavailable, the Veteran should be 
	notified in accordance with 38 C.F.R. § 3.159(e).

2.   Upon completion of the foregoing, readjudicate the 
claim.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

